DETAILED ACTION
This Office Action is responsive to communications of application received on 4/1/2022. The disposition of the claims is as follows: claims 1-10 are pending in this application. Claims 1 and 9-10 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2021-075562 filed in Japan on 4/28/2021.  Receipts of the subject certified copy of the priority document from participating IP office on 5/17/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 4/1/2022 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2022/0311892 A1 to Itoh.
As to claim 1, Itoh discloses an image processing apparatus (MFP 100 of figures 3-4) comprising a processor (160) configured to:
determine a document type of image data obtained by optical reading (167 of figure 4; to determine type of document and paragraph 0048);
select, based on the document type of the determination, a determination algorithm to be applied, from a plurality of determination algorithms for determining an orientation of an image (166 of figure 4; selects an inference model from a plurality of models for top-bottom determination and paragraphs 0004, 0048-008); and
determine an orientation of an image in the image data by using the selected determination algorithm (168/178 of figure 4; top-bottom determination based on selected model; paragraphs 0050-0052).
As to claim 2, Itoh further discloses extract, from the image data, an image region corresponding to a document; and determine the document type, based on a size or a shape of the extracted image region (document type is determined based on character/non-character area of the input image data; paragraph 0048).
As to claim 9, claim 9 is for an image processing method that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 10, claim 9 is for a non-transitory computer-readable recording medium that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0311892 A1 to Itoh in view of U.S. Patent Publication No. 2003/0099379 A1 to Monk et al.
As to claim 3, Itoh discloses the image processing apparatus as recited in the parent claim. Itoh does not expressly disclose search the image data for a machine readable zone defined by the International Civil Aviation Organization, and determine the document type, based on a result of the search.
Monk, in the same area of image processing, teaches search the image data for a machine readable zone defined by the International Civil Aviation Organization, and determine the document type, based on a result of the search (paragraph 0050).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Itoh’s image processing apparatus by the teaching of Monk because it would allow for document type identification based on information from the MRZ.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675